DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group III in the reply filed on April 9, 2021 is acknowledged. Claims 23 – 65 are examined on their merits below.


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 23 – 65 are entitled to a priority date of December 8, 2016.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 23 and 48: inert gas supply unit (generic placeholder)… for supplying the inert gas from the inert gas source into the apparatus (function)…

Claims 23 and 48: gas flow regulatory unit (generic placeholder) for regulating the flow of the inert gas…

Claims 23 and 48: thermal energy conversion system (generic placeholder)… converting thermal energy into electrical energy…
Claims 41 and 59: plasma generation system (generic placeholder) for generation a plasma of the inert gas (function)…

Claims 42 and 60: inert gas recycle unit (generic placeholder) for trapping the inert gas exiting from the apparatus (function)…

Claims 44 and 62: connector member (generic placeholder) for transferring thermal energy from the conductive unit to the thermal energy conversion system (function).
Claims 46 and 64: vibration reduction member (generic placeholder) for minimizing transfer of vibrations (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claims 25 and 50 recite the conductive unit being configured to maximise a volume ratio of the phase change material to the conductive material. The specification says nothing about how this is performed other than “the conductive units are configured in such a manner to maximise the volume ratio of the phase change material to the conductive material” and thus fails to described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23 – 65 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

 an inert gas supply unit, a gas flow regulatory unit, and an inert gas recycle unit. All three of these components are interpreted under 112(f) as described in the section above because they recite a generic placeholder structure coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. As per MPEP 2181, 35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)… If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. These three recited functions have no corresponding structure in the disclosure. 

Claims 23, 32, 35, 48, 56 all recite at least one of… and then only list one option. Since the phrase at least one of is used to recite multiple options, the scope of the claim is unclear. It is unclear whether a recitation like at least one of an energy source is to be interpreted as at least one energy source (i.e. implying the possibility of additional energy sources) or just as an energy source (which more closely aligns with at least one of followed by a single option).

Claims 23 and 48 recite the trench thereof having a predetermined shape and size, the trench thereof having a greater internal pressure withstanding capacity as compared with a trench defined by parallel or cylindrical walls. This recitation is unclear. Is applicant attempting to recite that the trench does not have parallel or cylindrical walls and that this feature allows for its greater internal pressure withstanding capacity? However, pressure capacity could also be related to e.g. the material or size of the trench and the claim makes no comparison between the material or size of the trench relative to the arbitrary trench defined by parallel or cylindrical walls. In short, it is unclear what the scope of this feature is. 

Claims 47 and 65 recite the phase change material comprises of a silicon based composition exhibiting peritectoid transformations. A peritectoid transformation is a transformation of two solids into a third solid. It is unclear how this qualifies as a phase change under broadest reasonable interpretation since both the initial state and the final state are solids. Since the claimed invention relies on the a silicon based composition exhibiting peritectoid transformations would have on the system. 

All other examined claims are rejected by virtue of their dependence on one of Claims 23 or 48. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 23 – 30, 33, 34, 36 – 38, 43 – 45, 48 – 55, 57, and 61 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494).

With regards to Claims 23 and 48:

Phillips discloses a thermal energy storage and retrieval apparatus and method (Figures 1 – 2) comprising:

a)   providing the thermal energy storage and retrieval apparatus comprising: 

i)    at least one of a thermally conductive unit (crucible 120, thermal interface 160) comprising a body having at least one of a trench (crucible 120) for holding a phase change material (PCM 150), the trench thereof being defined by at least a pair of opposing longitudinal walls and at least a pair of opposing side walls meeting at a base, the trench thereof having a predetermined shape and size, the trench thereof having a greater internal pressure withstanding capacity as compared with a trench defined by parallel or cylindrical walls (Paragraph 30: “In one embodiment, the crucible 120 has a smaller diameter at the base and a larger diameter at the top. The crucible 120 can have … a cone shape, a pyramid  ), the conductive unit thereof being made of a thermally stable and thermally conductive material suitable for efficient transfer of thermal energy (Paragraph 27: “Suitable materials for the crucible 120 include but are not limited to silicon carbide, graphite, reinforced polymer, clay, porcelain, ceramics, carbon nanotubes, aluminium nitride, aluminium oxide, boron nitride, silicon nitride, steel, copper, mullite, zirconium oxide, ductile iron, cast iron, stainless steel, brass, alloys of Columbian, tantalum, molybdenum, tungsten and combinations thereof”, Paragraph 52: “the thermal interface 160 is selected from the group consisting of graphite, graphene and carbon nanotubes”);

ii)    at least one of an energy source (heating elements 130) for providing thermal energy to the phase change material (Paragraph 50: “The thermal interface 160 facilitates the transfer of thermal energy from the heating elements 130 to the crucible 120”);

iii)    an inert gas system for providing and maintaining inert atmosphere within the apparatus, the inert gas system thereof comprising an inert gas source for providing an inert gas (Paragraph 27: “the crucible 120 may be a sealed canister. In this regard, the sealed canister has pillow of argon, nitrogen or any other non-oxidising gas or vacuum. It will be appreciated that any inert atmosphere may be , an inert gas supply unit being connected with the inert gas source for supplying the inert gas from the inert gas source into the apparatus (since inert gas exists in the sealed canister of the crucible 120, a supply unit is inherent in that it must exist for the inert gas to be placed in the canister);

iv)    at least one of an insulation layer (insulation 170) substantially enclosing the conductive unit for minimising the loss of thermal energy from the apparatus; and

v) an outer enclosure member (casing 110) substantially encompassing the insulation layer for maintaining air-tight atmosphere (Paragraph 27: “the crucible 120 may be a sealed canister”) within the apparatus and for providing structural integrity to the apparatus,

the apparatus thereof being in thermal contact with at least one of a thermal energy conversion system thereby transferring thermal energy from the phase change material to the thermal energy conversion system, the thermal energy conversion system thereof converting thermal energy into electrical energy, the apparatus thereof being configured for storing and retrieving thermal energy by employing the phase change material (Paragraph 55: “the heat conduit 140 is located adjacent the crucible 120 so that it can collect the thermal energy from the phase change material 150. The heat conduit 140 can be a high pressure pipe network which facilitates collection of the stored thermal energy from the phase change material 150 and converting said thermal energy to electricity. The 

b)    providing thermal energy to the phase change material by means of the energy source (via heating elements 130);

c)    storing thermal energy in the phase change material, the phase change material thereof absorbing thermal energy on solid to liquid phase transition (Paragraph 37);

d)    retrieving thermal energy from the phase change material through the conductive unit (Paragraph 49, 50); and

e)    transferring thermal energy to the thermal energy conversion system for conversion of the thermal energy into electrical energy (Paragraph 55).

Phillips does not explicitly disclose a gas flow regulatory unit for regulating the flow of the inert gas into and out of the apparatus. Shishido teaches a heat an inert gas supply unit (pipe 12) being connected with the inert gas source for supplying the inert gas from the inert gas source into the apparatus, and a gas flow regulatory unit (valves seen on both pipes 12 and 13, see Figure 1 and Paragraph 19) for regulating the flow of the inert gas into and out of the apparatus (Paragraph 19: “the gas filling pipe (13) is provided with a pressure gauge for detecting the internal pressure of the storage tank (1) and a safety valve for maintaining the internal pressure of the storage tank (1) at a normal pressure”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. Given the teachings of Shishido and that phase change materials are known to undergo volume changes, it would have been obvious to one of ordinary skill in the art to modify the system of Phillips by including a regulatory valve for the inert gas in order to control the pressure within the storage trench. 

With regards to Claims 24 and 49:

The Phillips modification of Claims 23 and 48 teaches the conductive unit further comprises of a lid substantially covering a top surface of the body (in this case, casing 110 acts as a lid since “The crucible 120, the heating element 130, the heat conduit 140, the phase change material 150, the thermal interface 160 and .

With regards to Claims 25 and 50:

The Phillips modification of Claims 23 and 48 teaches the conductive unit being configured to maximise a volume ratio of the phase change material to the conductive material (see Figures 1 and 2 of Phillips, the volume of the phase change material is larger than the volume of the crucible itself, and a volume ratio has been “maximized” under broadest reasonable interpretation).

With regards to Claims 26 and 51:

The Phillips modification of Claims 23 and 48 teaches the longitudinal walls and the side walls are substantially curved (as per Paragraph 30 of Phillips: “the crucible 120 has a smaller diameter at the base and a larger diameter at the top… The crucible 120 can have … a cone shape, … an oval shape” – which requires curved walls).

With regards to Claims 27 and 52:

The Phillips modification of Claims 23 and 48 teaches the trench is partially elliptical in a planar cross section, the cross section thereof being perpendicular to at least one of a major axis and a minor axis of the trench (as per Paragraph 30 of Phillips: “the crucible 120 has a smaller diameter at the base and a larger diameter at the top… The crucible 120 can have … an oval shape” – Merriam-Webster defines “oval” as “broadly elliptical”).

With regards to Claims 28 and 53:

The Phillips modification of Claims 23 and 48 teaches the trench has a substantially partially ellipsoidal shape (as per Paragraph 30 of Phillips: “the crucible 120 has a smaller diameter at the base and a larger diameter at the top… The crucible 120 can have … an oval shape” – Merriam-Webster defines “oval” as “broadly elliptical”).

With regards to Claims 29 and 54:

The Phillips modification of Claims 23 and 48 teaches the conductive material is sintered graphite (Paragraph 27: “Suitable materials for the crucible 120 include but are not limited to … graphite”, see also Paragraph 52: “the thermal interface 160 is selected from the group consisting of graphite, graphene and carbon nanotubes” – note that the term “sintered” preceding graphite is regarded as product-by-process language and, as per MPEP 2113: “determination of patentability is based on the product itself. The patentability of a product does not .

With regards to Claim 30:

The Phillips modification of Claim 23 teaches the conductive unit is fabricated from a plurality of blocks of the conductive material (crucible 120, thermal interface 160 are separate “blocks” under broadest reasonable interpretation and are both part of the “conductive unit”).

With regards to Claims 33 and 55:

The Phillips modification of Claims 23 and 48 teaches a silicon carbide layer formed on the surface of the trench upon initial melting of the phase change material serves as a thermal energy flow regulator, the regulator thereof regulating the flow of thermal energy from the phase change material to the conductive unit (Paragraph 43 of Philips teaches that the PCM is an “aluminum-silicon alloy” comprising mostly silicon – since Phillips also teaches that crucible being made of a graphite material, upon melting of the PCM, a silicon carbide material may form which would inherently have the thermal flow regulator characteristics recited).

With regards to Claim 34:

The Phillips modification of Claim 23 does not explicitly teach the conductive unit has a plurality of the trenches defined within a single block of the conductive material. However, in an alternate embodiment (Figure 2a), Phillips teaches a plurality of trenches (crucibles 220) in a single block of conductive material (thermal interface 260). This “allows for multiple crucibles 220 to absorb thermal energy from the heating elements 230, whilst also allowing multiple heating conduits 240 to absorb thermal energy from the crucibles when reconverting the thermal energy to electricity” (Paragraph 67 of Phillips), thus increasing heat storage capacity and power generation capacity. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Phillips by placing a plurality of trenches in a single thermal interface in order to yield the predictable benefits described above. 

With regards to Claims 36 and 57:

The Phillips modification of Claims 23 and 48 teaches the energy source comprises of least one of a heating element (heating element 130, Paragraph 32 of Phillips), the heating element being configured for converting electrical energy from an external energy source into thermal energy by resistive heating thereby heating at least one of the conductive unit and the phase change material (Paragraph 32 of Phillips: “The heating element 130 converts electrical energy to thermal energy so that the phase change material 150 can store said thermal , the heating element thereof being in thermal contact with the phase change material and being positioned in any suitable orientation for efficiently providing thermal energy to the phase change material (as seen in Figure 1 of Phillips).

With regards to Claim 37:

The Phillips modification of Claim 23 teaches the heating element is in thermal contact with the conductive unit by at least one of being embedded within the conductive unit and being positioned adjacent to the conductive unit thereby providing thermal energy to the phase change material through the conductive unit (see Figure 1 of Phillips, heating element 130 embedded within thermal interface 160, which is adjacent to the crucible 120).

With regards to Claim 38:

The Phillips modification of Claim 23 teaches the heating element is disposed in a horizontal orientation above the trench holding the phase change material (under broadest reasonable interpretation the term “above” is relative and if the embodiment of Figure 1 of Phillips were to be flipped 90 degrees clockwise, which is possible since the trench is sealed, then the heating elements 130 qualify as being “above”). Alternatively, MPEP 2144 teaches that rearrangement 

With regards to Claims 43 and 61:

The Phillips modification of Claims 23 and 48 teaches the thermal energy conversion system comprises of at least one of a heat exchanger (heat conduit 140, Figure 1 of Phillips) and a heat engine (turbine, Paragraph 55 of Phillips) operatively connected to a generator thereby converting thermal energy into electrical energy (Paragraph 55 of Phillips: “rotates a turbine at the outlet to covert the thermal energy to electrical energy” – i.e. some kind of generator inferred).

With regards to Claims 44 and 62:

The Phillips modification of Claims 23 and 48 teaches a connector member (carbon nanotube coating on thermal interface 160, see Paragraphs 52, 53 of Phillips) for transferring thermal energy from the conductive unit to the thermal energy conversion system.

With regards to Claims 45 and 63:

the connector member is tubular (carbon nanotube coating on thermal interface 160, see Paragraphs 52, 53 of Phillips) and made of high grade sintered graphite (carbon nanotubes are basically rolled sheets of graphite), the connector member thereof having a heat transfer coefficient associated therewith, the heat transfer coefficient thereof being greater than a heat transfer coefficient of the conductive material (crucible 120 made of a silicon carbide having a thermal conductivity of ~120 W/m•°K, thermal interface made of graphite which has a thermal conductivity of between 10-400 W/m•°K, carbon nanotubes have a thermal conductivity of greater than 2000 W/m•°K), the connector member thereof facilitating efficient thermal transfer from the conductive unit to the thermal energy conversion system.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494), further in view of Chopard et al. (hereafter “Chopard” – WO 2017/029463).

With regards to Claim 31:

The Phillips modification of Claim 23 does not explicitly teach the blocks are secured with each other by at least one of a mechanical fastener and a suitable adhesive. Chopard teaches a heat storage system include a plurality of blocks secured with each other by at least one of a mechanical fastener and a suitable adhesive (fastening means 40, Figure 1, in the form of axial tie rods). MPEP 21439(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Philips as modified in Claim 23 by using some form of fastening means such as those taught by Chopard between the crucible (120) and thermal interface (16) of Phillips in order to secure their positioning relative to one another, thus maximizing heat transfer. 


Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494), further in view of Kido et al. (hereafter “Kido” – JP H05-106979).

With regards to Claims 30 and 32:

Under an alternate interpretation, the Phillips modification of Claim 23 does not explicitly teach the conductive unit is fabricated from a plurality of blocks of the conductive material (i.e. in that the crucible itself is not made from a plurality of blocks) or wherein at least one of a gap between the blocks is sealed with a suitable sealant, the sealant thereof being configured to prevent leakage of the phase change material in molten state. However, this amounts to making an element separable into a plurality of parts, which is obvious to one of ordinary skill in the art as per MPEP 2144. Furthermore, Kido teaches a heat storage chamber including a heat storage conduit (1) comprised of a plurality of blocks (2) that contain a gas flow path (3) for a heat transfer fluid. Constructing the crucible of Phillips out of a plurality of parts facilitates manufacturing and transporting of the system. It allows the system to be constructed using smaller parts that can be transported on site for assembly. Kido further teaches that at least one of a gap between the blocks is sealed with a suitable sealant, the sealant thereof being configured to prevent leakage (see English translation: “the heat storage bricks were joined with the above-mentioned epoxy resin adhesive to form a block”… “it is preferable to use an elastic adhesive such as a urethane adhesive. When used, stress concentration phenomenon can be avoided, and as a result, peeling phenomenon at the joint can be prevented” – with the adhesive acting as a “sealant” to prevent leakage). Given the above teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Phillips as modified in Claim 23 to both make the crucible out of a plurality of blocks and to use an adhesive to hold said blocks in place and prevent leakage of the PCM.


s 35 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494), further in view of Glynn et al. (hereafter “Glynn” – US 2012/0222415).

With regards to Claims 35 and 56:

The Phillips modification of Claim 23 does not explicitly teach the trench comprises of at least one of a circumferential groove for controlling the pressure build-up associated with the phase transition of the phase change material. Glynn (Figures 2, 3) teaches a trench (canister 14) including a phase change material (Paragraph 35: “the silicon metalloid material sees a physical transformation from a solid to liquid state allowing said silicon metalloid material to latently or effectively store the thermal energy therein”). Glynn goes on to teach the trench comprises of at least one of a circumferential groove (slots 36) “which offers a greater surface for exchange between the thermal energy transfer of the silicon metalloid material and the thermal energy absorbing material of the sintered graphite. The slots (36) on the external side (34) of the elongated canister (14) containing the silicon metalloid material acts as heat sink in its ability to offer a greater surface area contact” (Paragraphs 81, 82). Although the slots are not explicitly taught as controlling the pressure build-up associated with the phase transition of the phase change material, this qualifies as functional language, and the slots are capable controlling pressure build-up by dispersing . 


Claims 40 – 42 and 58 – 60 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494), further in view of Pietsch (US 2011/0289924).

With regards to Claims 40 and 58:

The Phillips modification of Claims 23 and 48 does not explicitly teach the energy source comprises of a microwave generator system being configured for converting electrical energy from an external energy source into microwaves, the microwaves thereof heating at least one of the conductive unit and the phase change material. Pietsch (Figure 11, 12) teaches a heat storage system (1200, Figure 12) that incorporates an energy source (using electrical energy from 210) comprising of a microwave generator system (microwave induction coils 1130, Figures 11, 12, Paragraphs 112 – 114) being configured for converting electrical energy from an external energy source into microwaves, the microwaves thereof heating at least one of the conductive unit and the phase change material (the conductive unit taking the form of a hot gas which transfers thermal energy to the 

With regards to Claims 41 and 59:

The Phillips modification of Claims 23 and 48 does not explicitly teach the energy source comprises of a plasma generation system being configured for generating a plasma of the inert gas by means of electrical energy from an external energy source, the plasma thereof heating at least one of the conductive unit and the phase change material. Pietsch (Figure 11, 12) teaches a heat storage system (1200, Figure 12) that incorporates an energy source (using electrical energy from 210) comprising of a plasma generation system (plasma generator 1100, Figure 11, Paragraphs 112, 113) being configured for generating a plasma of the inert gas (gas 1102, see Paragraph 75 for teaching of inert) by means of electrical energy from an external energy source (electrical energy 210, Figure 12), the plasma thereof heating at least one of the conductive unit and the phase change material (the conductive unit taking the form of a hot gas which transfers 

With regards to Claims 42 and 60:

The Phillips modification of Claims 23 and 48 does not explicitly teach the inert gas system further comprises of an inert gas recycle unit for trapping the inert gas exiting from the apparatus and to resupply the inert gas into the apparatus. Pietsch (Figure 12) teaches a heat storage system (1200, Figure 12) that incorporates an inert gas (gas in loop 514, see Paragraph 75 for inert teaching) that is pumped into the storage tank, exits the storage tank, and is then recycled back into the tank (see loop 514 in Figure 12). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the recycling of inert gas would negate the need for additional inert gas to replace gas that has exited the apparatus. It would have been obvious to one of ordinary skill in the art to modify the system . 


Claims 46 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (hereafter “Phillips” – WO 2017/173499) in view of Shishido et al. (hereafter “Shishido” – JP H11-044494), further in view of Hoshi et al. (hereafter “Hoshi” – JP H10-220828).

With regards to Claims 46 and 64:

The Phillips modification of Claims 23 and 48 does not explicitly teach the apparatus further comprises of a vibration reduction member for minimising transfer of vibrations of the thermal energy conversion system to the conductive unit, the vibration reduction member thereof being configured to withstand high temperatures of the apparatus. Hoshi teaches a heat storage container conductive unit (1) having heat exchanger pipes (2, 3) from a thermal energy conversion system that enter the tank. Hoshi goes on to teach a vibration reduction member (joints 6A, 6B) for minimising transfer of vibrations of the thermal energy conversion system to the conductive unit, the vibration reduction member thereof being configured to withstand high temperatures of the apparatus (Paragraph 51 of English translation: “the heat absorbing and heat dissipating heat exchanger 2,3 is mounted via the joint portions 6 A and 6 B in . 


Allowable Subject Matter

Claims 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

While Claims 47 and 65 have no prior art rejections, the severity of the 112b rejections against these claims precludes any determination of patentability. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Geradts (DE 102009059090) – see Figure 5, teaches a PCM storage tank including an inert gas system comprising a filling pipe 21 and a regulatory unit 22. 

Park et al. (KR 20120069926) – see Figure 2, heat storage apparatus including a PCM 130 and a “lid” 111. 

Warburton et al. (WO 2018/201193) – does not qualify as prior art but teaches similar concept. 

Pierce (US 4192144) – see Figure 1, heat storage tank 10. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, April 21, 2021